DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/01/2022 has been considered by the examiner (The reference on page 2 of the IDS has also been initialed by the Examiner in this Office Action).

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative M. David Galin (41,767)  on 05/03/2022.

In The Claims (03/21/2022):
Claim 9, last line delete the recited “accordingly”.

Claim 13, last line delete the recited “accordingly”.

Claim 28, last line delete the recited “accordingly”.

Allowable Subject Matter
4.	Claims 1, 3-11, 13-21, 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites allowable subject matter “transmitting, to the second network node, a signal indicative of a capability of the first network node of tuning a transmit phase shift between the two mutually orthogonal planes of polarization of the antenna array:” and in combination with the other limitations of claim 1.

Claim 3 recites allowable subject matter “transmitting, to the second network node, a signal indicative of a capability of the first network node of tuning respective transmit powers of the two mutually orthogonal planes of polarization of the antenna array” and in combination with the other limitations of claim 3.

Claim 9 recites allowable subject matter “receiving, from the first network node, a signal indicative of a capability of the first network node of tuning a transmit phase shift between the two mutually orthogonal planes of polarization of the antenna array of the first network node;” and in combination with the other limitations of claim 9.

Claim 13 recites allowable subject matter “receiving, from the first network node, a signal indicative of a capability of the first network node of tuning respective transmit powers of the two mutually orthogonal planes of polarization of the antenna array of the first network node;” and in combination with the other limitations of claim 13.

Claim 20 recites allowable subject matter “at least one of: transmitting, to the second network node, a signal indicative of a capability of the first network node of tuning a transmit phase shift between the two mutually orthogonal planes of polarization of the antenna array; or transmitting, to the second network node, a signal indicative of a capability of the first network node of tuning respective transmit powers of the two mutually orthogonal planes of polarization of the antenna array;” and in combination with the other limitations of claim 20.

Claim 28 recites allowable subject matter “at least one of: receiving, from the first network node, a signal indicative of a capability of the first network node of tuning a transmit phase shift between the two mutually orthogonal planes of polarization of the antenna array; or receiving, from the first network node, a signal indicative of a capability of the first network node of tuning respective transmit powers of the two mutually orthogonal planes of polarization of the antenna array;” and in combination with the other limitations of claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        05/23/2022